Citation Nr: 1539553	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable disability rating for rheumatoid arthritis affecting the right hand.

2. Entitlement to an initial compensable disability rating for rheumatoid arthritis affecting the left hand.

3. Entitlement to an initial rating higher than 10 percent for rheumatoid arthritis in the left ankle. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 15, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, His Wife, and His Son


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to September 1992 and from April 1996 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which initially assigned a noncompensable (0 percent) disability rating for rheumatoid arthritis affecting the shoulders, elbows, wrists, hands, and ankles.

In January 2012 the Veteran appeared at a Board hearing before the undersigned.  A transcript of that hearing is in the claims file.

In May 2012, the Board remanded this matter for additional development.  In a December 2012 rating decision, the RO assigned separate evaluations for the following: shoulder limitation of motion with rheumatoid arthritis, noncompensably disabling prior to June 15, 2012, and 20 percent disabling thereafter; painful motion of the index finger and long finger, 10 percent disabling effective June 15, 2012; ankle rheumatoid arthritis, noncompensably disabling prior to June 15, 2012, and 10 percent disabling thereafter; and wrist rheumatoid arthritis, noncompensably disabling prior to June 15, 2012, and 10 percent disabling thereafter.  In a December 2012 supplemental statement of the case, the RO additionally assigned an initial noncompensable rating for rheumatoid arthritis of the elbow and an initial noncompensable rating for rheumatoid arthritis of the hand.

In May 2014, the Board remanded the appeal for additional development.  As part of the Remand, the Board sought clarification regarding the ratings for rheumatoid arthritis involving the shoulder, index finger and long finger, ankle, and wrist; specifically, whether the ratings applied bilaterally, and if not, which joint was involved.  While some aspects of this issue were addressed on remand, the question regarding the index and long finger of the left hand is still unanswered and is therefore remanded for further development, as explained more fully below.  See Stegall v. West, 11 Vet. App. 268 (1998).

A June 2015 rating decision granted a separate compensable disability rating of 10 percent for rheumatoid arthritis affecting the left ankle.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the Veteran has not withdrawn the claim related to the left ankle, and a higher disability rating is possible under the law, it remains on appeal.

Upon the return of the case to the Board and further review, the Board finds that there is sufficient evidence of record to make a determination on these issues.  The record indicates that the Veteran was scheduled for a VA examination in June 2014 but he cancelled the appointment and indicated that he would be providing a Disability Benefits Questionnaire (DBQ) completed by his treating provider.  However, the DBQ has not been submitted.  Nonetheless, in light of the Veteran's election to submit a DBQ rather than attend a VA examination, and the information in the claims file regarding the extent of the effort required for the Veteran to attend an examination given the state of his health and the distance to the facility, the Board finds that a determination can be made with respect to the matters addressed below based on the evidence of record and the benefit-of-the-doubt standard.

The issues of entitlement to an initial compensable rating for rheumatoid arthritis affecting the Veteran's left hand and entitlement to TDIU prior to June 15, 2012 are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's left ankle disability as a result of rheumatoid arthritis has been manifested by painful motion and greater than 30 degrees of plantar flexion. 

2.  The Veteran's rheumatoid arthritis affecting his right hand has been manifested by painful but motion of the index and long fingers, but has not included compensable limitation of motion. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating higher than 10 percent for rheumatoid arthritis affecting the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5270-5274 (2014).

2. The criteria for entitlement to a disability rating of 10 percent for rheumatoid arthritis affecting the right hand have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5104-5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In August 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in September 2008 and June 2012.  The September 2008 examination was found to deficient to at least a certain extent, resulting in the previous remand and the scheduling of the June 2012 VA examination.  There is no argument or indication that the June 2012 examination or opinion is inadequate as to the issues decided herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

 When evaluating disabilities of the joints, VA's Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5002 provides ratings for rheumatoid arthritis.  38 C.F.R. § 4.71a.  Rheumatoid arthritis can be assigned ratings based on active or inactive disease processes.  If rheumatoid arthritis is an active process, a 20 percent rating is provided for one or two exacerbations a year, and a 40 percent rating is provided for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  If rheumatoid arthritis is an inactive process, the chronic residuals are rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable under the applicable codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

Degenerative arthritis (osteoarthritis) is also rated on the basis of limitation of motion of the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45

Left Ankle

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion and a 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

On June 2012 VA examination, the Veteran demonstrated left ankle plantar flexion to 40 degrees and dorsiflexion to 10 degrees.  There was no additional limitation on repetitive motion testing.

Based on the examination findings, the Veteran has demonstrated moderate limitation of left ankle motion as a result of his rheumatoid arthritis.  Specifically, he lacks 10 out of the 20 degrees of dorsiflexion (half the range of motion) and 5 out of the 45 degrees of plantar flexion (less than 10 percent of the range of motion).  As such, only moderate limitation of motion, rather than marked limitation of motion is demonstrated. 

The Board has considered additional limitation of function in accordance with 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of pain, stiffness, locking, and flare-ups.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion.  As such, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has also considered whether a higher rating under an alternate set of rating criteria is warranted.  However there is no evidence of any ankylosis, malunion of the os calcis or astragalus, or astragalectomy at any time during the claims period, as would be required for application of the other criteria.  Hence, a rating in excess of 10 percent for a left ankle disability due to rheumatoid arthritis is not warranted at any time during the claim period.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5270-5274.

Hand and Fingers

The Veteran's service-connected rheumatoid arthritis clearly affects his hands and fingers, as reflected in the record, but the ratings as presently assigned are confusing.  The Board notes that the question of entitlement to compensable disability ratings for the right and left hand are currently on appeal and that the previous remands in this matter directed that clarification be given as to the 10 percent disability rating listed as "limitation of motion, index and long fingers" but did not indicate whether the rating was intended to address only one hand or both hands at once.  These considerations are clearly intertwined, as set forth below.

Musculoskeletal disabilities of the hands under38 C.F.R. § 4.71a are based on amputation or loss of use of the hands (see Diagnostic Codes 5104 to 5111), amputation of all or part of one or more fingers (see Diagnostic Codes 5128 to 5156), ankylosis (complete loss of movement) in one or more fingers (see Diagnostic Codes 5216 to 5227), or loss of some range of motion in one or more of the fingers (Diagnostic Codes 5228-5230).  

Under Diagnostic Code 5229, for disabilities of the index or long finger resulting in limitation of motion, a 10 percent is warranted when there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Under Diagnostic Code 5230, for disabilities of the ring or little finger, no compensable disability rating is permitted on a schedular basis.

At present, the Veteran is shown as being service connected for rheumatoid arthritis affecting both hands, rated as noncompensable or 0 percent disabling, and for limitation of motion the index and long fingers rated as 10 percent disabling.  However, the record is clear in demonstrating that the Veteran's rheumatoid arthritis has not resulted in amputation or loss of use of either hand, or any of the fingers in whole or in part, or in ankylosis (complete loss of movement) in any of the fingers.  As such, the only logical conclusion is that the service-connected effect of rheumatoid arthritis of the hands is that of limitation of motion of one or more fingers, the only remaining ratable manifestation.  

The June 2012 VA examination included an evaluation of the Veteran's hands.  Range of motion testing of the Veteran's hands and fingers indicated that there was loss of motion in the right index, long, ring, and little fingers.  Inasmuch as the record is unclear as to the manifestations of limited motion in the Veteran's left hand, that issue is addressed in the remand portion below.

The Veteran's right hand rheumatoid arthritis is manifested by painful motion of the index, long, ring, and middle fingers, but no appreciable gap between the fingers and the transverse crease of the palm for the right index, long, ring, and middle fingers.  Additional symptoms of rheumatoid arthritis in the right hand included swelling of all fingers and less movement than normal.

Based on the evidence just discussed, the Board finds that the Veteran's right hand rheumatoid arthritis results in limitation of motion of all fingers which is not compensable under Diagnostic Codes 5229 and 5230.  As such, the Veteran is entitled to a rating based on arthritis with non-compensable painful motion under Diagnostic Codes 5003, with all of the joints in the right hand comprising a single group of minor joints.  A 10 percent disability rating is appropriate for the Veteran's right hand disability due to rheumatoid arthritis.  38 C.F.R. § 4.71a.  Because the range of motion of the index and middle fingers results in movement greater than one inch from the palm of the hand, entitlement to a still higher, compensable, disability rating is denied.

Inasmuch as the Board has determined that the Veteran's disability ratings for his right hand is based on the limitation of motion of the index and long fingers, the existence of both the currently assigned 0 percent/noncompensable rating for "bilateral hands" and the 10 percent rating listed as "limitation of motion, index and long fingers" is inappropriate.  See 38 C.F.R. § 4.14.  The rating should be redesignated as two separate ratings for rheumatoid arthritis of the right hand, with a 10 percent rating assigned to the right hand based on the limitation of motion of the index and long fingers.  The question of any entitlement to compensable rating for the left hand based on limitation of motion of the fingers must be resolved on remand, as discussed below.  This adjustment to the assigned ratings should resolve any confusion as well as addressing the concerns of the previous remand regarding how the disability rating for limitation of motion for index and long fingers was achieved. 

Extraschedular Rating

Where the evidence shows that the Veteran's disability picture based on any service connected disability is exceptional and the severity and symptomatology are not accounted for in the rating criteria, the Board is to refer the matter for consideration for an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1) by the Director of VA's Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this instance, the specific disability ratings applicable to manifestations of rheumatoid arthritis in the affected joints are consistent with the Veteran's disability levels and symptomatology of extreme pain, loss of range of motion, and difficulty in performing basic tasks.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating higher than 10 percent for left ankle manifestations of rheumatoid arthritis is denied.

Entitlement to a disability rating of 10 percent, and no higher, is warranted for rheumatoid arthritis of the right hand.   


REMAND

The Veteran seeks entitlement to a separate compensable rating for left hand disabilities due to rheumatoid arthritis.  In the June 2012 VA examination, the examiner noted that the Veteran is right-hand dominant and recorded range of motion findings and other examination results for the right hand, but left all aspects of the examination form blank with respect to the left hand.  The Veteran has stated that both hands are affected by rheumatoid arthritis and the examination report begins by indicating that both are impacted.  However, no further aspects of the left hand examination have been completed, particularly with respect to the relevant range of motion findings.  As such, further examination by a VA examiner or submission of a DBQ by the Veteran addressing the left hand manifestations is necessary on remand.

A claim for TDIU is to be considered as part of an increased rating claim where the record indicates that the Veteran may be unable to sustain reasonably gainful employment as a result of service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, the Veteran has a 100 percent or total schedular rating for his service-connected disabilities, effective in June 2012.  As such, the Board is obligated to consider whether TDIU is warranted for the period between service separation in May 2008 and the award level reaching 100 percent in June 2012.

Prior to June 2012, the Veteran's compensable service-connected disabilities and attendant ratings were as follows:  obstructive sleep apnea, rated as 50 percent disabling; residuals of fracture of the left shoulder, rated as 20 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; limitation of motion of the left shoulder, 20 percent disabling; rheumatoid arthritis of the right shoulder, rated as 20 percent disabling; rheumatoid arthritis of the right ankle, rated as 10 percent disabling; rheumatoid arthritis of the right wrist, rated as 10 percent disabling; rheumatoid arthritis of the left wrist, rated as 10 percent disabling; limitation of motion of the index and long finger, rated as 10 percent disabling; rheumatoid arthritis of the bilateral elbows, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined disability rating was 80 percent.  Thus, the schedular rating aspect of the criteria for an award of TDIU was met.  

What is not clear from the record is the nature and extent of the Veteran's employment between service separation in May 2008 and the award of a total schedular rating in June 2012.  The record contains some reference to employment through at least part of 2009, but there is limited information in the record regarding the Veteran's income and employment.  As such, development is warranted on remand in order to obtain the dates of any employment engaged in, the nature of the employment, the amount earned from employment, and the limitations, if any, imposed by the Veteran's service-connected disabilities.  In the course of such development, the adjudication should address the question of marginal employment under 38 C.F.R. § 4.16. 

Accordingly, the case is REMANDED for the following action:

1. Either provide the Veteran with a VA examination or have him submit a DBQ evaluation and opinion from his attending physician which addresses the following:

a) Does the Veteran have any painful motion or limitation or motion in any of the fingers on his left hand?  
b) If so, is there a gap of one inch or more between the fingertip(s) and the proximal transverse crease of the palm on the left hand?
c) What is the range of extension in the index and long fingers of the left hand?
d) Is there ankylosis, either favorable or unfavorable, of any of the fingers of the left hand?
e) Are there any other manifestations of rheumatoid arthritis with respect to the left hand?

2. Develop the claim of entitlement to TDIU prior to June 15, 2012, to include determining the nature of any employment held by the Veteran, whether the compensation for the employment was sufficient to consider such employment more than marginal in nature (see 38 C.F.R. § 4.16), the date at which the employment ended, the amount of time lost due to service-connected disabilities, and the reason for the end of the employment.  Any other aspects of the TDIU claim not listed above should also be developed.

3. The RO/AMC should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


